Mr. Justice Mestrezat,
dissenting:
I cannot agree with the conclusion of the majority of the court that either the court of quarter sessions or the Superior Court erred in its disposition of this case. The opinions of these courts clearly vindicate the correctness of the judgment which they entered. The majority opinion, I submit, finds no support in any decision in this or any other jurisdiction; on the other hand, it is at variance with well-established legal principles universally recognized in the courts of this country and England.
James Spence, the defendant below and appellant here, was indicted in the court of quarter sessions of Chester county for selling vinous, spirituous, malt or brewed liq*577uors without having a license authorizing him so to do. On the trial of tho cause, it appeared that he had sold spirituous liquors within the jurisdiction of the trial court. As a defense he offered in evidence a license issued by the quarter sessions of Chester county authorizing him in terms to sell vinous, malt or brewed liquors. This was his only defense, and it would have been sufficient and adequate to protect him and to prevent a conviction if the license had authorized him to sell spirituous liquors. The learned court, however, held and so instructed the jury that the license did not authorize the defendant to sell spirituous liquors, and that, therefore, if the jury believed the evidence the defendant was guilty of selling spirituous liquor in manner and form as indicted. The jury rendered a verdict of guilty, and the defendant was duly sentenced. An appeal was taken to the Superior Court, and the unanimous judgment of that court affirmed the conviction and sentence of the defendant by the court of quarter sessions. This appeal was taken by the defendant from the judgment of the Superior Court.
It is conceded by the majority of the court that the appellant was properly convicted and sentenced, unless the license produced by him on the trial authorized him to make sale of spirituous liquors. He contends, and the majority of this court sustains the contention, that the license offered in evidence conferred upon him such authority. I agree that if the license authorized the sale of such liquors, the appellant was not guilty and the sentence or judgment of the quarter sessions was erroneous. The single question, therefore, upon which this case turns, is whether at the time the appellant sold the spirituous liquor he had a license issued by the court of quarter sessions of Chester county authorizing him to make the sale.
The facts of the case are not in dispute, and are clearly and comprehensively stated in the opinion of the learned trial judges dismissing the rule for a new trial and the motion in arrest of judgment. They may be briefly summarized: The appellant presented his petition to the court of *578quarter sessions of Chester county “for a license to sell vinous, malt and brewed liquors, by retail, in quantities not exceeding one quart” at a place in West Chester “known as 'Spence’s Restaurant;’” and prayed that a license might be granted him for one year from April 1, 1909, “for the sale of vinous, malt and brewedliquors . . . . at the place above described.” The petition was indorsed: Eating House License. Accompanying the petition was a certificate signed by thirteen electors of the borough of West Chester certifying to the temperate habits and good moral character of the petitioner and praying “that the prayer of the petitioner be granted and the license prayed for issued.” Filed with the petition was the bond of the petitioner and two sureties reciting that application was about to be made to the court of quarter sessions of the county of .Chester “by the said James Spence, for a license to sell vinous, malt and brewed liquors by retail for one year,” and which was conditioned that he observe “all the laws of this commonwealth relating to the selling or furnishing of vinous, malt and brewed liquors, and any admixture thereof” and would pay any damages recovered against him for violating any act of assembly relating to “selling or furnishing liquors as aforesaid.” The license was granted by the following order: “Now, March 1, 1909, after hearing the license as prayed for is granted.” On the same day the sureties on the bond were approved by the court. This is the license which the appellant offered as a defense to the indictment charging him with the illegal sale of spirituous liquors. It appears that after the enactment of the Brooks High License Law, May 13, 1887, P. L. 108, the court of quarter sessions of Chester county continued to grant what were known as eating house licenses which were authorized by prior legislation. The reason for granting such licenses and the practice in license applications in the quarter sessions of Chester county are clearly and fully stated in the opinion of the learned court refusing the appellant a new trial.
It will be observed from the statement of the undisputed *579facts that the appellant applied for and received a license authorizing him to sell vinous, malt and brewed liquors, an eating house license under the Acts of March 31, 1856, P. L. 200, and April 20,1858, P. L. 365; that he filed a bond conditioned only for the observance of the law in selling vinous, malt or brewed liquors; that he did not apply for and was not granted a license authorizing him to sell spirituous liquors, and did not file the bond which the act of 1887 requires to be filed before a license is issued authorizing the sale of spirituous liquors.
The position of the appellant, as stated in the printed argument of his counsel, is as follows: “An examination of the petition and of the court’s order thereon shows, however, that the court undertook to limit or restrict the license to the sale of vinous, malt and brewed liquors. Not the license, but this restriction, it is respectfully submitted, was void, and the licensee had the right to sell spirituous as well as malt and brewed liquors.” This contention of the appellant is sustained by the opinion of the majority of the court and is the reason for the judgment about to be entered reversing the Superior and trial courts.
The appellant was indicted and convicted under the Act of May 13, 1887, P. L. 108, which makes it unlawful to keep or maintain any house, etc., where vinous, spirituous, malt or brewed liquors or any admixture thereof are sold without a license therefor shall have been obtained from the court of quarter sessions, and imposes a penalty for selling without such license. It logically follows that when a person is indicted for selling vinous, spirituous, malt or brewed liquors in this state and it is shown on the trial that he has made sale of such liquors, his only justification and defense is a license issued to him by the court of quarter sessions of the county in which the liquors were sold. In such case it is sufficient to warrant a conviction that the commonwealth prove the defendant made sale of the liquors; and it need not go further and prove a negative by showing that he had no license authorizing him to make the sale. The burden is then shifted to the *580defendant and he must produce a license issued by the proper court authorizing him to sell, within its jurisdiction, the liquors which the indictment charges were illegally sold. This is undoubtedly the law in Pennsylvania and has been so held whenever the question was raised: Com. v. Clymer, 217 Pa. 302; Com. v. Dilbo, 29 Leg. Int. 150, per Paxson, J.; Com. v. Rosenberg, 52 Pitts. Leg. J. 68, per McIlvaine, P. J.; Com. v. Wenzel, 24 Pa. Superior Ct. 467. In the latter case a point raising the question was put to the court of quarter sessions and was there ruled against the defendant and the ruling was subsequently affirmed by the Superior Court. The same principle has been recognized in other states where it is held that if the defendant relies on a license as a defense, the burden is on him to produce a license which authorizes him to make sale of the liquors which he is indicted for selling: State v. Foster, 23 N. H. 348, 55 Am. Dec. 191; Jefferson v. People, 101 N. Y. 19; Taylor v. State, 49 Ind. 555; State v. Ahern, 54 Minn. 195; Plainfield's Treasurer v. Watson, 57 N. J. L. 525; Com. v. Curran, 119 Mass. 206; Lambie v. State, 151 Ala. 86; Josey v. State, 88 Ark. 269.
The effect of the license offered by the appellant as a defense to the prosecution and which he claims authorized him to make sale of spirituous liquors may be considered from three view points: (a) the license was valid as granted, authorizing the licensee to sell vinous, malt or brewed liquors, but not spirituous liquors; (b) the license was wholly invalid and did not authorize the licensee to make sale of any liquors; (c) the license was valid and authorized the defendant to sell not only vinous, malt and brewed liquors, but also spirituous liquors. The last view is the one taken by the majority of the court', and on which it reverses the conviction of the appellant.
Was the license authorizing in terms the defendant to sell vinous, malt or brewed liquors valid? If so, it would not avail the defendant in this prosecution. It did not authorize him to sell spirituous liquors and hence could be *581no defense to the prosecution in this case in which it was alleged and proven that he had sold spirituous liquors. It is, therefore, unnecessary to determine whether the court of quarter sessions is now empowered to grant what was known prior to the act of 1887 as an eating house license which authorized the licensee to sell vinous, malt and brewed liquors. The question is not raised or necessary to a decision in this case. I wish to suggest, however, that no court within the state has held in any reported case that the legislation authorizing the granting of eating house licenses is not now in force, while the quarter sessions in several counties have ruled that it has not been repealed and have continued to grant such licenses since the enactment of the Brooks High License Law. The act of 1887 contains no general repealing clause, and conflicts with the legislation authorizing the granting of eating house licenses only as to the licensee fee. In view of the settled rules of statutory construction that implied repeals are not favored, and that it will not be presumed that the legislature intended a repeal by implication unless there is such a manifest repugnance and inconsistency between the statutes that they cannot stand together, it is not apparent why it should be held that the act of 1887 repeals the eating house legislation which is in pari materia with it. Judge Ftjthey of the court of quarter sessions of Chester county granted such licenses. His able and distinguished successors have continued to grant eating house licenses authorizing the licensee to sell vinous, malt and brewed liquors. The court of quarter sessions of Lebanon county in an opinion filed by Judge McPherson, now of the United States district court for the eastern district of Pennsylvania, and concurred in by Simonton, P. J., in Behny v. Bassler, 4 Pa. C. C. Rep. 496, reviews all the legislation on the subject in this state, and points out that the legislation prior to the passage of the act of 1887, authorizing the granting of eating house licenses, with the exception noted by him is still in force and not repealed by the latter act. In the opinion the *582learned judge says: “If we continue to apply these rules (of construction) to the act of 1887, it seems to us that the position stated above is sound. The act (of 1887) is only one of many on the same subject; it does not take the place of all other acts and stand alone, á complete system in itself. Upon this point, it is enough to say that there are no words of express repeal (except as to certain local laws), and that secs. 7, 10, 12, 15 and 18 distinctly recognize that some other laws are still in force. . . . This is all entirely consistent with the earlier laws, which divided retail licenses into two classes, and therefore the rules of construction above stated seem to require us to say, that tavern and restaurant licenses are still distinct classes, that the act of 1887 applies to both, and that in this county a restaurant license continues to authorize the sale of domestic wines, malt, and brewed liquors only.” The court held that there is a clear repugnancy between the price to be paid for a restaurant license, under prior legislation and the fee fixed by the act of 1887, and that the licensee must pay the fee fixed by the latter act. After quoting the words of the act of 1887 on the subject of the license fee, Judge McPherson says: “These words are plain and sweeping, applying to tavern and restaurant licenses alike, and requiring as much to be paid for one as for the other, although their privileges are not equally extensive. This is purely a matter of legislative policy, with which the courts have nothing to do except to s.ee that it is carried out.” The act of 1887 received a like construction by the quarter sessions of Lackawanna county in Lackawanna County Licenses, 5 Pá. C. C. Rep. 462. The opinion was written by Hand, P. J., who shortly thereafter became a justice of this court. The learned judge says: “It (act of 1887) is entitled 'An Act to restrain and regulate/ and it makes no general repeal of former laws. It must, therefore, be construed in the light of its title, and as a part of the whole system of law upon this subject. No distinction is made in the character of ,the license granted from what existed before. The license *583must be either for restaurant, or hotel, or wholesale. The former cannot allow the sale of distilled liquors.” In view of the decisions of these and other eminent judges in other counties of the state holding that since the act of 1887 the quarter sessions may grant eating house licenses authorizing the sale of vinous, malt and brewed liquors, I submit that it is not wise for this court to announce a contrary doctrine when the question is not raised and should not have been argued in the present case.
Was the license void and therefore conferred no authority upon the licensee to sell any liquors whatever? If this view should be entertained, it is obvious that it would not aid the appellant and prevent his conviction. To declare his license void is to sustain the appellant’s conviction of the crime charged against him in the indictment.
Was the license held by the appellant authorizing him to sell vinous, malt and brewed liquors valid and sufficient to authorize him to sell spirituous liquors? This question is answered in the affirmative by the majority of the court, but I submit that such a proposition is anomalous and has neither reason nor precedent to support it. It will be observed that the application of the appellant was for an eating house license, authorizing him to sell only vinous, malt and brewed liquors; that he was certified as a proper person to have an eating house license; that he filed a bond which was not conditioned as required by law to entitle him to receive a retail liquor license under the act of 1887; and that the license granted by the court was an eating house license and did not in terms authorize the sale of spirituous liquors. The learned judges of the quarter sessions did not intend to grant a liquor license under the Brooks High License Law or Act of May 13, 1887, P. L. 108. This is an uncontroverted fact as appears by the opinion of the quarter sessions wherein it is said: “We agree with counsel for the defendant that if this court had granted the Brooks license, it could not have imposed restrictions and conditions of its own making, and could *584not have denied the right given by it, to sell spirituous liquors. We also acquiesce in the proposition that if it appeared that the court had intended to grant the Brooks License, the fact that its decree or order, following the petition as it does, omits the word 'spirituous/ would not prejudice the defendant, for the extent of privilege granted would be controlled by the law under which the decree was made, and with which it would, in such cases, have been intended to accord. This is foreign to the case being considered, however, for there was no appearance even, of a purpose to grant the defendant the Brooks license. •The application on which his present license issued, states on the outside or back that it is a petition for an eating house license and inside reads that it is a petition for a license to sell vinous, malt and brewed liquors, and it is such a license, and none other, that the court undertook to grant. It may have granted no license, but it certainly did not grant, and was not understood by the defendant to have granted the Brooks license authorizing the sale of spirituous liquors.” It is, therefore, manifest that the appellant asked for and received only an eating house license, that it was the intention of both the applicant and the court that he should receive such a license, and that only such a license was granted him.
Let us assume, however, that the court had no authority •to grant the license which the appellant received and which did not authorize him to sell spirituous liquors, and that the license was granted under the act of 1887 authorizing the licensee to sell vinous, spirituous, malt and brewed liquors, and that the court imposed a limitation or restriction thereon by omitting the word “spirituous” from the license. Of course there is and can be no question that in terms the license issued to the appellant authorized him simply to sell vinous, malt and brewed liquors, and •that the word “spirituous” was not in the application for, nor in the decree granting, the license. Could such a license avail the appellant on an indictment for selling spirituous liquors without a license? Suppose the statute, *585as it might have done, had authorized the court of common pleas or the orphans’ court, instead of the court of quarter sessions, to hear applications and grant licenses to sell liquors, and this license had been granted to the appellant in the same form by the common pleas or orphans’ court, could it even be pretended that the license would be a defense to a prosecution in a court of quarter sessions for selling spirituous liquors? In other words, when the license was offered as a defense to the prosecution of the appellant in this case in the quarter sessions, could that court reverse the decree of the court of common pleas or orphans’ court which had granted the license, and hold that as the license court had no authority to grant the limited license the appellant had a full retail liquor license? It is immaterial that the statute confers jurisdiction upon the court of quarter sessions to grant licenses as well as to try criminal cases. The jurisdiction to grant licenses, although exercised by the same tribunal, is separate and distinct and the decrees or judgments entered in the two branches of the court are as separate and distinct and of the same validity as if entered in different courts. I take it that this proposition is not, as it cannot successfully be, disputed. It follows, therefore, that to sustain the position of the majority of the court reversing the conviction of the appellant it must be held that an attack may be made on the decree or judgment granting the license in a collateral proceeding in which the licensee is indicted in the criminal branch of the court for a violation of the liquor laws. Concede, as I have said, that the quarter sessions court was required to grant a full license, the decree or judgment granting the limited or restricted license cannot be attacked on the trial of the licensee for having violated the laws of the commonwealth in selling spirituous liquors. To so hold is in direct conflict with our own authorities as well as with the well-established doctrine in all jurisdictions on the subject of collateral attack. The court is compelled to insert and read into the license granted by the decree of the quarter sessions *586the word “spirituous” which would manifestly be an attack upon the integrity of the decree. It is settled law in Pennsylvania that even though erroneous a judgment or decree obtained without fraud or collusion in a court of competent jurisdiction is conclusive until set aside by an appropriate and a direct proceeding in due course of law. The appellant could have applied for a license under the act of 1887 authorizing him to sell spirituous as well as vinous, malt or brewed liquors, and if the court had arbitrarily or illegally refused to grant it, he had a full and ample remedy by an appeal to the proper appellate court; but so long as the decree, granting him the limited license was in force, it could not be attacked in any other court or in any collateral proceeding in the same court. That is hornbook law. A decree or judgment may be erroneous, but it binds the parties until it is reversed or set aside in an appropriate proceeding instituted for the purpose.
It has been distinctly ruled that on an indictment for selling liquor without a license it is no defense that the proper court had refused to grant a license, whether the refusal was rightful or wrongful: State v. Jamison, 23 Mo. 330; Com. v. Blackington, 41 Mass. 352; State v. Downer, 21 Wis. 274; East St. Louis v. Wider, 46 Ill. 351. That one executes the bond and tenders the fee does not give him the right to sell unless he secures a license: State v. Bach, 36 Minn. 234. That a defendant presents a proper petition, tenders a bond and possesses all the qualifications of a dramshop keeper is no defense to a prosecution for selling without a license, if the court fails to grant a license: State v. Huntley, 29 Mo. App. 278; and it is unlawful for a dealer to sell any other kinds of liquors than those mentioned in the license: Gersteman v. State, 35 Tex. Crim. R. 318; Lucio v. State, 35 Tex. Crim. R. 320.
But the allegation that the license court granted to the appellant a retail license under the act of 1887 and attempted to limit or restrict his sales to vinous, malt or brewed liquors is wholly without any foundation in fact or in law. A license to sell liquors is a mere privilege and *587the licensee must take it as it is granted him or not at all. This court has decided that no person in this state has any property in the right to sell liquors: Raudenbusch’s Petition, 120 Pa. 328. It does not lie with appellant after having asked for and received an eating house license to allege that the court should not have granted his application, but should have issued to him another and different license authorizing him to sell a different liquor: Pantall v. Rochester & P. Coal & Iron Co., 204 Pa. 158. He is estopped from making such contention, and it will not avail him when indicted for selling liquor without a license : Com. v. Rourke, 141 Mass. 321; State v. Stone, 6 Vt. 295; Williams v. Louis, 14 Kans. 605.
There is another and an absolutely controlling reason why it cannot legally be held that the appellant had a license to sell spirituous liquors, and that is that he had not complied with sec. 2 of the Act of April 24, 1901, P. L. 102, which requires that before any license for the sale of liquors is issued the applicant shall give a bond conditioned for the faithful observance of the laws relating to the selling and furnishing of vinous, spirituous, malt or brewed liquors and any admixture thereof. The word “spirituous” is omitted not only from the application and the license but also from the bond of the appellant. Even if the position of the majority of the court be correct that this court has the right by construction to insert the word “spirituous” in the license granted the appellant, it has no authority to change the condition of the bond by inserting the word therein so as to make it obligatory upon the sureties. The obligation of the surety in a bond of this or any other character is contractual, and the terms of the bond or contract cannot be changed even by an order of court without the consent of the surety. It, therefore, necessarily follows that if it be conceded the court granted and issued to the appellant a license to- sell spirituous as well as vinous, malt or brewed liquors and imposed a limitation or restriction thereon, the license was absolutely void and did not authorize him to sell spiritu*588ous liquors because he had not complied with the section of the act of 1901 above referred to which specifically provides as a prerequisite to issuing the license that the applicant shall give the bond required by the act before the license is issued. The right to sell intoxicating liquors, as conceded by the majority opinion, depends upon a license granted in accordance with the provisions of the statute regulating the subject, and when a defendant interposes a license as a defense in a prosecution for the sale of such liquors, it must appear that he had a valid and legal license granted in entire conformity with the statute. Every condition imposed by the statute under which the license is granted must be strictly complied with: 17 Am. & Eng. Ency. of Law (2d ed.), 331. The bond must be given before the license is issued: Houser v. State, 18 Ind. 106; State v. Shaw, 32 Me. 570; State v. Fisher, 33 Wis. 154. Without giving the bond as required by the statute, therefore, the license is absolutely void and affords no protection to a defendant charged with the illegal sale of liquor. By the judgment to be entered in this case, all the eating house licensees in the state are at once converted into retail liquor dealers authorized to sell spirituous liquors without having filed a bond to protect the public against illegal sales of spirituous liquors, in plain violation of sec. 2 of the Act of April 24, 1901, P. L. 102, which provides that “the license shall not be issued to any person .... until he ... . shall have executed a bond to the commonwealth .... with two sufficient sureties .... conditioned for the faithful observance of all the laws of this commonwealth relating to selling or furnishing .... spirituous .... liquors,” etc.
I would affirm the judgment of the Superior Court.